CROCKETT, Chief Justice
(concurring with comments):
I concur with the main opinion which treats the issues raised in a commendably concise and effective manner. Regrettably, however, I do not subscribe to the statement, “However improvident it may have been for plaintiff to seek, and for the court to authorize, the use of lis pendens . . .” This statement may be understood as indicating that the procedure was improper and should not be used. Though it may be true that the plaintiff did not need court approval, and that she had other remedies such as docketing the judgment in Davis County, I see nothing necessarily “improvident” in pursuing alternative remedies if she so desired.